DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7, 9-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a pedestrian identification method.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards a pedestrian identification method determining, according to encoding results, a score of similarity between the each target video segment and the each candidate video segment comprises: performing a subtraction operation on an encoding result of the each target video segment and an encoding result of the each candidate video segment in sequence; performing, in each dimension, a square operation on a result of the subtraction operation; performing a full connection operation on a feature vector obtained by the square operation to obtain a two-dimensional feature vector; performing a normalization operation on the two-dimensional feature vector; and obtaining the score of similarity between the each target video segment and the each candidate video segment.
The closest prior art, Butt et al. (US 2018/0157939) shows a similar system.  The Butt system teaches a pedestrian re-identification method, comprising: obtaining at least one candidate video and a target video containing a target pedestrian (see figure 4, figure 5, para. 0060, where Butt discusses capturing an image and extracting object appearing in the image); encoding each target video segment 
However, Butt fails to address: 
“wherein the determining, according to encoding results, a score of similarity between the each target video segment and the each candidate video segment comprises:
performing a subtraction operation on an encoding result of the each target video segment and an encoding result of the each candidate video segment in sequence;
performing, in each dimension, a square operation on a result of the subtraction operation;
performing a full connection operation on a feature vector obtained by the square operation to obtain a two-dimensional feature vector;
performing a normalization operation on the two-dimensional feature vector; and
obtaining the score of similarity between the each target video segment and the each candidate video segment.”


These distinct features are in each independent claim and renders them allowable.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663